AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Michael M. Green                                       JUDGMENT IN A CIVIL CASE
                                                              for Attorney Fees
                                Plaintiff,
         v.                                            Case Number: 2:13-cv-00083-APG-CWH
Michael J. Astrue


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
 Plaintiff Michael Green's attorney, Marc V. Kalagian, is awarded attorney's feespursuant to 42 U.S.C. § 406
(b) in the amount of $6,800.00. IT IS FURTHER ORDERED that Marc V. Kalagian shall reimburse plaintiff
Michael Green the amount of $3,000.00 for EAJA fees previously paid by the Commissioner.




         2/6/19
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
